PER CURIAM
Father appeals from an order issued under the Family Abuse Prevention Act (FAPA) that prohibited him from contacting his 12-year-old child. He contends that the court erred in entering the order because his child is not someone who could petition for FAPA relief. We reverse.
Child, through his mother as guardian ad litem, filed a FAPA petition under ORS 107.710, alleging that father had subjected him to physical abuse. Because child is under 18 years of age, ORS 107.726 applied to his petition. It provides that a
“person who is under 18 years of age may petition the circuit court for relief under ORS 107.710 if:
“(1) The person is:
“(a) The spouse of the respondent;
“(b) The former spouse of the respondent; or
“(c) A person who has been in a sexually intimate relationship with the respondent; and
“(2) The respondent is 18 years of age or older.”
Child does not meet the criteria specified in ORS 107.726 for a person his age to file a FAPA petition, so he is not someone who could petition for and obtain FAPA relief.
Reversed.